Citation Nr: 0710732	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hiatal hernia.  

2.  Entitlement to a compensable rating for hemorrhoids.  

3.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of cervical fusion.

4.  Entitlement to a rating in excess of 20 percent 
degenerative arthritis of the lumbar spine.

5.  Entitlement to a total rating based upon individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 1953 
and from April 1963 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which continued a 30 percent rating 
for hiatal hernia disability, a 20 percent rating for a 
lumbar spine disability, and a noncompensable rating for a 
hemorrhoid disability.  The RO denied entitlement to a TDIU 
and granted an increased rating of 30 percent for the 
service-connected cervical spine disability, effective from 
January 29, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset of this discussion, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA) is applicable 
to this appeal.  In a letter dated in May 2003, the RO 
informed the veteran of his rights in the VA claims process.  
However, this general correspondence did not inform the 
veteran of the requirements of VCAA and VA's duty to assist 
the veteran specifically in his increased rating claims for a 
hiatal hernia, hemorrhoids, cervical spine, and lumbar spine 
disabilities.  In the Board's opinion, VA did not satisfy the 
standard set forth by the VCAA.    

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Subsequent to the issuance of a statement of the case (SOC) 
in May 2004, the RO received and associated with the 
veteran's claims folder a report of a relevant VA 
gastrointestinal examination which had been conducted on 
January 18, 2005.  A supplemental statement of the case 
should be prepared to include this report.

In both the January 2005 VA gastrointestinal examination, and 
July 2003 VA gastrointestinal examination reports, the 
examiners noted that the claims folder was not available for 
review.  The July 2003 VA orthopedic examination also made no 
mention of a review of the claims folder by the examiner.  In 
Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 (1991), the 
Court held that the duty to assist may include, "the conduct 
of a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim. 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  Another VA 
gastrointestinal examination must be conducted.  

In written statements, the veteran indicated that his 
service-connected cervical and lumbar spine disabilities had 
worsened since it was last examined in July 2003.  Recent VA 
medical evidence dated in 2003 reflects the veteran's use of 
a transcutaneous electrical nerve stimulation (TENS) unit for 
his cervical and lumbar spine disorders.  Further, the 
veteran reported that his doctors have advised him that his 
service-connected spine disabilities render him unemployable.  

The Board notes that the July 2003 VA examiner noted 
neurological symptoms related to the veteran's upper and 
lower spine disorder; however, no opinion was offered as to 
whether these symptoms established a worsening of the 
veteran's disability level.  Further, the July 2003 VA 
examiner did not provide an opinion as to whether the 
veteran's service- connected lumbar and/or cervical spine 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  Hence, the Board finds 
that this case should be remanded for medical opinions to 
determine the current nature and severity of the veteran's 
upper and lower back disabilities and to determine whether 
the veteran's service-connected back disabilities render him 
unable to secure or follow a substantially gainful 
occupation.

Given that the veteran reports increased symptomatology since 
his last VA examination, the Board finds that a more 
contemporaneous VA examination is needed in order to assess 
the current severity of his lumbar and cervical spine 
disabilities.  The fulfillment of the duty to assist requires 
a thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order 
to conduct a complete evaluation of the appellant's claim.  
38 C.F.R. § 4.2 (2006).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required. 38 C.F.R. § 
19.9(a)(1) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the veteran for the disabilities 
at issue since 2003.  After the veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the severity of impairment caused by the 
hiatal hernia and the hemorrhoids.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

Regarding the hiatal hernia, the physician 
should indicate whether the disorder 
causes: (a) symptoms of pain, vomiting, 
material weight loss and hematemesis or 
melena with moderate anemia; or other 
symptom combinations productive of severe 
impairment of health; or, (b) causes 
persistently recurrent epigastric distress 
with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health.

Concerning the hemorrhoids, the physician 
most note whether the hemorrhoids present 
with: (a) persistent bleeding and with 
secondary anemia, or with fissures; or, 
(b) are large or thrombotic, irreducible, 
with excessive redundant tissue, 
evidencing frequent recurrences.  

The examiner should render an opinion as 
to whether the veteran's hiatal hernia and 
hemorrhoids disabilities solely render him 
unable to secure or follow a substantially 
gainful occupation, considering his 
education and prior work history.  38 
C.F.R. § 4.45 (2006).  A complete 
rationale is to be provided for any 
opinion rendered.

4.  The veteran should be afforded a 
complete VA orthopedic and neurological 
examination in order to fully evaluate the 
service-connected degenerative arthritis 
of the lumbar spine and postoperative 
residuals of cervical fusion.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the orthopedist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.   

The examiner should identify all residuals 
attributable to the veteran's lumbar spine 
degenerative disc or joint disease.  The 
examiner should identify all residuals 
attributable to the veteran's cervical 
fusion.  The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected neck and 
low back disabilities and fully describe 
the extent and severity of those symptoms.  
The physician is to indicate whether there 
is any functional loss due to pain and/or 
functional loss due to weakness, 
fatigability, incoordination or pain on 
movement of the spine.  The physician 
should indicate whether there is greater 
limitation of motion due to pain on use, 
including use during flare-ups.

The examiner should render an opinion as 
to whether the veteran's service-connected 
lumbar spine and/or cervical spine 
disability solely render him unable to 
secure or follow a substantially gainful 
occupation, considering his education and 
prior work history.  38 C.F.R. § 4.45 
(2006).  Adequate reasons and bases are to 
be provided for any opinion rendered.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues entitlement to increased 
ratings for disabilities of the lumbar 
spine, cervical spine, hemorrhoids, and 
hiatal hernia should be reviewed with 
consideration of the revised spine 
regulations.  The issue of entitlement to 
a TDIU should also be reviewed.  If any 
benefit sought remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



